PHELAN, J.'
— In this case, which was submitted at the same time with the case of Steele v. Weaver’s Executors, the question of law arises upon the same state of facts. Here the question was, whether, after the notice had been given for creditors to file their claims, the court should first proceed to settle the accounts of the executors, or to hear and determine objections which had been made to the allowance of certain claims which had been filed. The court decided that it would then proceed with the settlement with the executors, against their objection. This was an error, agreeably to the views taken in the case of Steele v. Weaver’s Executors, for which the decision of the court below must be reversed in this case also, and the cause remanded. It was not proper to do either just then. All the proceedings, after notice had been given for creditors to file their claims, must conform to the act of 1843; and, as we decided in the former case, the first thing next to be done was, for the court to appoint a day for the executors to settle, and to give notice for creditors to attend. Then, on that day, the court should proceed to settle with the executors, and the creditors to choose an administrator de bonis non; and thenceforward all the proceedings should conform to the law of 1843.